                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                         UNITED STATES DISTRICT COURT
                                   9                                     NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                           JEROME T. CARPENTER,
                                  11                                                          Case No. 19-01906 EJD (PR)
                                                             Plaintiff,
                                  12                                                          ORDER OF DISMISSAL
Northern District of California




                                                   v.
 United States District Court




                                  13

                                  14       WARDEN RON DAVIS,
                                  15                        Defendant.
                                  16

                                  17             Plaintiff, a California state prisoner, filed a pro se civil rights action pursuant to
                                  18   42 U.S.C. § 1983.1 On September 6, 2019, the Court dismissed the complaint with leave
                                  19   to amend within twenty-eight days, i.e., no later than October 4, 2019. (Docket No. 8.)
                                  20             The deadline for Plaintiff to comply with the Court’s order has passed. Because
                                  21   Plaintiff has failed to file an amended complaint in the time provided, this action is
                                  22   DISMISSED without prejudice. The Clerk shall terminate all deadlines and close the file.
                                  23             IT IS SO ORDERED.
                                  24            10/21/2019
                                       Dated: _____________________                           ________________________
                                  25                                                          EDWARD J. DAVILA
                                                                                              United States District Judge
                                  26
                                  27
                                       1
                                  28
                                           On April 30, 2019, this case was reassigned to this Court. (Docket No. 6.)
                                       Order of Dismissal
                                       p:\pro-se\ejd\cr.19\1906carpenter_dis_amed_comp.docx
